IN THE COURT OF APPEALS OF IOWA

                                   No. 11-1946
                               Filed July 16, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RACHEL ELIZABETH CLAY,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, James D. Coil,

District Associate Judge.



      Defendant appeals her conviction for domestic abuse assault, enhanced.

AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Jean C. Pettinger, Assistant Attorney

General, Thomas J. Ferguson, County Attorney, Sue Swan and Shana Guthrie,

Assistant County Attorneys, and Stephanie Koltookian, Student Legal Intern, for

appellee.



      Considered by Vogel, P.J., Doyle, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                        2


MAHAN, S.J.

       Defendant appeals her conviction for domestic abuse assault, enhanced.

She claims her equal protection rights were violated when the prosecutor struck

the only African-American on the jury panel.      The prosecutor gave sufficient

racially-neutral reasons for striking the juror—his previous conviction, his

employment, and a relative had been a victim of a crime. The prosecutor had

eliminated other prospective jurors for these same reasons.       We affirm the

decision of the district court denying defendant’s challenge based on Batson v.

Kentucky, 476 U.S. 79 (1986), and affirm her conviction.

       I. Background Facts & Proceedings.

       On September 17, 2010, Rachel Clay was charged with domestic abuse

assault causing bodily injury, enhanced. The State alleged Clay had injured her

ex-husband and that she had a prior conviction for domestic abuse assault

causing bodily injury.

       The jury trial commenced on September 6, 2011. During the jury selection

process, the prosecutor used a peremptory challenge to strike Sauya Ammar, the

only African-American on the jury panel. Clay, who is also an African-American,

objected on the basis of Batson. The prosecutor gave three reasons for striking

Ammar: (1) he had a previous conviction for operating while intoxicated (OWI);

(2) he worked at the Iowa Department of Human Services (DHS); and (3) his

cousin had been murdered.      The prosecutor noted she had eliminated other

prospective jurors for these same reasons.      The district court concluded the

prosecutor’s reasons for striking Ammar were racially neutral.
                                           3


       The jury found Clay guilty of the lesser-included offense of domestic

abuse assault.    The offense was an aggravated misdemeanor due to Clay’s

previous conviction for domestic abuse assault. See Iowa Code § 708.2A(3)(b)

(2009). She was sentenced to a term of imprisonment not to exceed two years,

with all but seven days suspended. Clay now appeals her conviction, claiming

her equal protection rights were violated when the prosecutor struck the only

African-American on the jury panel.

       II. Standard of Review.

       On constitutional issues, our review is de novo.         State v. Mootz, 808
N.W.2d 207, 214 (Iowa 2012).          “In cases where the prosecution has been

accused of using strikes to engage in purposeful racial discrimination, we have

given a great deal of deference to the district court’s evaluation of credibility

when determining the true motives of the attorney when making strikes.” Id.

       III. Merits.

       It is a violation of the Equal Protection Clause if the State excludes

members of the defendant’s race from the jury due to purposeful racial

discrimination. Batson, 476 U.S. at 86. A defendant has the burden to present

“a prima facie case of purposeful discrimination by showing that the totality of the

relevant facts gives rise to an inference of discriminatory purpose.” Id. at 93-94.

Once this showing has been made, “the burden shifts to the State to explain

adequately the racial exclusion.”      Id. at 94.      The State must show it used

permissibly racially-neutral selection criteria. Id.

       On appeal, the State contends Clay did not present a prima facie case of

purposeful discrimination. Before the district court, however, the prosecutor did
                                           4


not argue this aspect of the case, but instead immediately began explaining her

reasons for excluding Ammar. Even if we assume Clay presented a prima facie

case, however, the dispositive issue is whether the State met its burden to

articulate a clear and reasonably specific racially neutral explanation for its

action.     See Hernandez v. New York, 500 U.S. 352, 359 (1991) (“Once a

prosecutor has offered a race-neutral explanation for the peremptory challenges

and the trial court has ruled on the ultimate question of intentional discrimination,

the preliminary issue of whether the defendant had made a prima facie showing

becomes moot.”).

          The prosecutor stated:

                  Well, Your Honor, the State did consider [Ammar’s] OWI in
          deciding that he was inappropriate. We think—previously to this I
          eliminated people with a history, but I also struck Jennifer Oliver.
          Her brother is awaiting a trial in a criminal case.
                  I would also note that he works at DHS. I don’t know what
          job he has there at DHS. But I also struck Miss Boatright that
          works at DHS for reasons that may have to come into with family
          strife.
                  I struck Mr. Ammar, whose cousin was murdered. We struck
          Miss Praska, whose son was murdered. And also Miss Key, who
          had a son who was murdered. And also I struck Miss Boatright,
          who has a son and daughter who previously were incarcerated, and
          Miss Smith whose nephew was in prison for drugs. I did strike a
          good number because family members or themselves had been
          victims or been charged with crimes. So for those three reasons—
          Mr. Ammar’s place of employment, his previous conviction, and the
          fact that his cousin was a crime victim.

          The district court heard the prosecutor’s explanation and stated, “I do find

that the reasons for Mr. Ammar being stricken as a member of this jury are

racially neutral.”    We give “a great deal of deference to the district court’s

evaluation of credibility when determining the true motives of the attorney when

making strikes.” Mootz, 808 N.W.2d at 214. On our de novo review we agree
                                         5


with the district court’s conclusion.   For each of the reasons given by the

prosecutor for striking Ammar, the prosecutor had excluded at least one other

juror who was not African-American for the same reason. We determine the

State met its burden to articulate a clear and reasonably specific racially-neutral

explanation for striking the only African-American on the jury panel.

      We affirm the decision of the district court denying Clay’s Batson

challenge. We affirm her conviction for domestic abuse assault, enhanced.

      AFFIRMED.